NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERICSCANDE GARCIA-LOPEZ,                        No.    15-72166

      Petitioner,                               Agency No. A206-081-755

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS, III, Attorney
General,

      Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Ericscande Garcia-Lopez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      Garcia-Lopez’s contention that the agency violated due process by failing to

consider relevant evidence of hardship is not supported by the record. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the agency must consider

the issues raised and express its decision “in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted” (citation

and internal quotation marks omitted)); Almaghzar v. Gonzales, 457 F.3d 915, 922

(9th Cir. 2006) (holding that the immigration judge’s decision need not discuss

every piece of evidence, and accepting the immigration judge’s general statement

that he considered all of the evidence before rendering a decision.)

      To the extent Garcia-Lopez requests review of the agency’s discretionary

determination that he failed to show exceptional and extremely unusual hardship to

his qualifying relatives, we lack jurisdiction to consider this contention. See

Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (absent a colorable legal

or constitutional claim, the court lacks jurisdiction to review the agency’s

discretionary determination regarding hardship, and traditional abuse of discretion

challenges recast as alleged due process violations do not restore jurisdiction).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          2                                       15-72166